Citation Nr: 0822798	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective hearing.  

3.  Entitlement to service connection for post traumatic 
stress disorder.

4.  Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

5.  Entitlement to service connection for diabetic 
neuropathy.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for residuals of facial 
burns.

9.  Entitlement to service connection for chronic skin rash 
of the legs.

10.  Entitlement to service connection for arthritis of 
multiple joints other than the low back disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 until November 
1971, including a tour of duty in the Republic of Vietnam 
from November 1970 until November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In this decision the Board reopens the claims for service 
connection for a low back injury and defective hearing.  
However the Board finds that additional development of these 
claims is necessary.  Thus, the issues of entitlement to 
service connection for a low back injury, defective hearing, 
PTSD, and tinnitus are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1971 rating decision denied service connection 
for residuals of a back injury and hearing loss; the veteran 
did not appeal this decision and it is final. 

2.  The evidence associated with the claims file subsequent 
to the December 1971 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
residuals of a back injury and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the December 1971 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
hearing loss and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran is not shown to have a currently diagnosed 
disability of diabetes mellitus. 

5.  The veteran is not shown to have a currently diagnosed 
disability of diabetic neuropathy.  

6.  Erectile dysfunction was not incurred in or aggravated by 
active service.

7.  The veteran is not shown to have a currently diagnosed 
disability related to facial burns.  

8.  A skin disability of the lower extremities was not 
incurred in or aggravated by active service.

9.  Arthritis was not incurred in or aggravated by active 
service.




CONCLUSIONS OF LAW

1.  Evidence received since the final December 1971 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury is new and material, and the veteran's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007).

2.  Evidence received since the final December 1971 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for hearing loss is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

3.  The criteria for a grant of service connection for 
diabetes mellitus, type 2 have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1116, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for a grant of service connection for 
diabetic neuropathy have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

5.  The criteria for a grant of service connection for 
erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

6.  The criteria for a grant of service connection for 
residuals of a facial burn have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

7.  The criteria for a grant of service connection for a skin 
disability of the lower extremities have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

8.  The criteria for a grant of service connection for 
arthritis of multiple joints have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for residuals of a low 
back injury and defective hearing.  Claims for service 
connection for residuals of a back injury and hearing loss 
were previously considered and denied by the RO in a December 
1971 rating decision.  The veteran did not appeal the 
decision and as such, the December 1971 decision represents a 
final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006). In this case, the 
notice letter provided to the appellant on May 2005 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 1971 rating decision, the 
evidence of record consisted of service medical records.  
Subsequently, additional VA outpatient treatment records, 
private medical records and lay statements have been 
associated with the claims file. 

Concerning the claim for residuals of a back injury the 
evidence received subsequent to the December 1971 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim was initially denied in a 
December 1971 rating decision as there was no evidence the 
preexisting back disability was aggravated during service.  
The evidence submitted since the final December 1971 decision 
demonstrates complaints and treatment of the back, including 
records which note the condition may be related to service.  
For example, a November 1997 private medical record noted the 
veteran's low back pain had a gradual onset since the 1970s 
when he was in Vietnam.   Additionally, private and VA 
medical records reflect continuous treatment for back 
problems since 1985.  Presuming such evidence is credible for 
the limited purpose of ascertaining its materiality, this 
would therefore relate to the unestablished element of a 
nexus or continuity of symptomatolgy between the current 
disability and service which is necessary to substantiate the 
veteran's claim.  Presumed credible, the additional evidence 
received since the December 1971 rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim. Accordingly, the Board finds that the claim for 
service connection for a low back injury is reopened.

Concerning the issue of hearing loss, the claim was initially 
denied in December 1971 as there was no evidence of a current 
disability.  Evidence submitted subsequent to the December 
1971 rating decision included service personnel record 
documenting the veteran's service in the Field Artillery and 
VA outpatient treatment records that include a diagnosis of 
hearing loss.  The additional evidence is "material" because 
the evidence reflects a diagnosis and treatment of hearing 
loss and evidence confirming the veteran was exposed to noise 
during service.  These records relate to the unestablished 
elements of a current disability and an inservice incurrence.

The additional evidence received since the December 1971 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. Accordingly, the Board finds 
that the claim for service connection for defective hearing 
is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2005, July 2005, March 2006 
and May 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and newspaper articles in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Diabetes Mellitus

The veteran seeks service connection for diabetes mellitus, 
including as due to exposure to herbicides.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. §  3.309(e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002). 

The veteran's Form DD 214 confirms service in Vietnam from 
November 1970 until November 1971.  Although the veteran has 
the requisite service in Vietnam and is presumed exposed to 
herbicides, service connection must be denied because a 
review of the record fails to reflect a current diagnosis of 
diabetes mellitus.  In fact, a May 2007 VA outpatient 
treatment record noted that the veteran requested a statement 
and laboratory records documenting his diagnosis of diabetes 
but the physician noted there were no laboratory findings or 
other records indicating this diagnosis.  

The veteran submitted VA outpatient treatment records 
documenting laboratory findings from April 2001, January 2005 
and March 2005 which demonstrated high glucose levels in 
January 2005 and March 2005 in support of his claim.  Another 
treatment record dated in May 2005 showed high glucose 
levels.  However, these are laboratory findings that do not 
yet support a diagnosis of diabetes.  Laboratory findings are 
not disabilities in and of themselves for which VA 
compensation benefits are payable. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).

Similarly, the veteran submitted a VA outpatient treatment 
record dated in March 2005 that noted the veteran related 
that he had been diagnosed with diabetes.  Similarly an 
August 2005 VA outpatient treatment record indicated that the 
veteran had recently been diagnosed with diabetes.  These 
records, however, reflect the reported history of the 
veteran.  The law provides that the transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Furthermore, to the extent the veteran asserts he was 
informed by a prior physician that he had diabetes, the Board 
notes that the connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence. See Franzen v. Brown, 9 Vet.App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

While the veteran is clearly of the opinion that he has 
diabetes that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Under these circumstances, for the Board to conclude that the 
veteran has diabetes mellitus, type 2 that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for diabetes mellitus is not 
established in the absence of competent medical evidence of a 
current disability and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.  

Diabetic Neuropathy

As an initial matter, the Board notes the veteran has a 
pending claim for entitlement to service connection for a low 
back injury.  Thus, to the extent the veteran has or 
complains of radiculopathy, such symptoms will be considered 
concurrent with the remanded claim for a low back injury.

The veteran, however, has specifically applied for service 
connection for diabetic neuropathy which he described as 
weakness and numbness of the arms and feet.  While medical 
records reflect complaints of weakness and numbness, it has 
not been linked to any diagnosed disorder.  In this respect, 
it is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Even assuming that the weakness and numbness could serve as a 
disability, service connection is not otherwise warranted.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that 
the Board has the fundamental authority to decide a claim in 
the alternative.).  In this regard, although service 
treatment records dated in May 1971 record described pain of 
the right leg, those records noted it was pain radiating from 
the low back injury.  No other service treatment records 
described complaints or treatments for weakness or numbness 
of the extremities.  In fact, the November 1971 examination 
performed in connection with the veteran's separation from 
service described the upper and lower extremities as normal.  
Furthermore, the examiner indicated the neurologic system was 
normal.  

More significantly, there is no evidence linking any weakness 
or numbness of the extremities to service.  None of the 
medical evidence of record relates the numbness or weakness 
to any event or incident during service.

Nor is there any evidence of continuity of symptomatology.  
The first indication of any weakness or numbness of an 
extremity was a July 1993 record, approximately 22 years 
after the veteran's separation from service.  Additionally, 
the veteran did not apply for benefits for this condition 
until May 2005, nearly 34 years after his separation from 
service.  The gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The veteran has specifically alleged the weakness and 
numbness is related to his diabetes mellitus.  The law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  The 
veteran, however, is not in receipt of service connection for 
diabetes mellitus and therefore, service connection on a 
secondary basis is not warranted.  

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
diabetic neuropathy is denied. 

Erectile Dysfunction

The veteran has a current diagnosis of erectile dysfunction 
as is reflected in private medical records and VA outpatient 
treatment records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnosis of erectile dysfunction.  
In fact, the November 1971 examination performed in 
connection with the veteran's separation from service 
described the genitourinary system as normal. 

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, a private medical record dated in August 2005 
concluded with the assessment of impotence of organic origin.  
A June 2006 VA outpatient treatment record suggested the 
condition may be related to the veteran's antidepressant 
medications as the physician discussed the effect of 
selective serotonin reuptake inhibitors (SSRIs) on his sexual 
function and suggested switching the antidepressant.  
However, none of the records suggested the erectile 
dysfunction was in any way related to an event or incident of 
active service.  

Nor is there any evidence of continuity of symptomatology.  
The first post service diagnosis of erectile dysfunction was 
dated in March 2004 (i.e. approximately 33 years after the 
veteran's service).  Furthermore, the veteran did not even 
apply for benefits for the condition until May 2005, nearly 
34 years after his separation from service.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Therefore the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Rash of Legs

The veteran seeks service connection for a skin rash of the 
legs.  In this regard, an August 2005 VA dermatology 
consultation concluded with an assessment of folliculitis.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, are devoid of complaints, 
treatment or diagnoses of any rash of the legs.  Furthermore, 
the November 1971 examination performed in connection with 
the veteran's separation from service described the skin as 
normal. 

More significantly, there is no competent medical evidence of 
a nexus.  The only record which related the condition to 
service was an August 2005 VA record which reflected the 
veteran's reported history of a rash intermittent for 30 
years since his discharge from service.  However, this 
recitation of medical history is simply not supported by the 
evidence of record.  The law provides that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Given the veteran's reported history of an intermittent rash 
since service, the Board considered whether service 
connection was warranted under a theory of continuity of 
symptomatology.  Although the veteran is competent to 
describe symptoms such as a rash under Barr v. Nicholson, 21 
Vet. App. 303 (2007), the veteran's report of a continuous 
rash is not credible.  In this regard, the first treatment 
for a rash was in August 2005, nearly 34 years after his 
separation from service.  Furthermore the veteran's first 
application was in May 2005.  Similarly, the lay statements 
fail to describe the existence of rash or any skin condition.  
These gaps in evidence constitute negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In other words, the decades 
that elapsed between the time of service and the beginning of 
treatment fail to show a continuity of symptomatology upon 
which to support a grant of service connection.  

Given the evidence against the claim, to find that the 
veteran has a rash of the legs that is related to service 
would require speculation.  The law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). Accordingly, service connection for 
a rash of the legs is denied.

Facial Burns

The veteran seeks service connection for facial burns.  
Specifically, he explained the camp was under rocket fire and 
he was burned and was treated by a medic.  Although the 
veteran is competent to report being burned and receiving 
treatment for the burn during service, service medical 
records do not corroborate this event.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed.Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Even assuming there was an inservice burn, 
subsequent records demonstrate no residual disability from 
this burn.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, for the Board to conclude that the 
veteran has a facial burn that had its origin during service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current facial burn disability that 
is related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for residuals of a facial 
burn is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Arthritis of Multiple Joints, Other than the Low Back 
Disability

The veteran has a current disability of arthritis as is 
reflected by VA and private medical records which illustrate 
treatment for degenerative joint disease of various joints.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of arthritis.  In fact, 
the November 1971 examination performed in connection with 
the veteran's separation from service described the 
musculoskeletal system as normal.  

Furthermore, there is no competent medical evidence of a 
nexus.  None of the medical records provides an opinion as to 
the etiology of the arthritis.  Nor is there any evidence of 
continuity of symptomatology.  The first diagnosis of any 
type of arthritis was a November 1992 x-ray of the hands 
which demonstrated some mild degenerative changes (i.e. 
approximately 21 years after the veteran's separation from 
service.).  Additionally, the veteran did not apply for 
benefits until May 2005 (i.e. approximately 34 years after 
the veteran's separation from service).  The gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that he has medical disabilities that are related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back injury is reopened.  To 
this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for defective hearing is reopened.  To 
this extent and to this extent only, the appeal is granted.

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals of facial burns is denied.

Service connection for chronic skin rash of the legs is 
denied.

Service connection for arthritis of multiple joints is 
denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA examinations are 
required.  

Concerning the claim for a low back injury, the record 
reflects conflicting evidence concerning the etiology of the 
veteran's low back disability.  For example private medical 
records dated in May 1987 and August 1993 reflected the 
veteran complained of hurting his back in 1969, prior to 
service.  However, as noted above there is also a November 
1997 private medical explaining that the veteran's low back 
pain had a gradual onset since the 1970s when he was in 
Vietnam and other records suggesting continuous complaints of 
back pain since service.  As there are conflicting yet 
conclusory medical opinions addressing the veteran's service 
connection claim for a low back injury, the Board finds that 
a VA examination is necessary to elucidate and reconcile the 
existing medical evidence.

Concerning the claim for hearing loss, although VA outpatient 
treatment records reflected a diagnosis of mild high 
frequency sensorineural hearing loss, is not clear from the 
report whether the veteran has hearing loss as defined by 
38 C.F.R. § 3.385.  Additionally, there is no opinion as to 
the etiology of the bilateral hearing loss.  Therefore, the 
Board finds that the veteran should be scheduled for a VA 
examination to ascertain whether or not the veteran has a 
current disability under 38 C.F.R. § 3.385 and determine 
whether any current hearing loss is related to any incident 
of the veteran's active service.

In the present case, the record contains evidence the veteran 
has several different psychiatric disabilities, including 
PTSD, depression, anxiety, and family disruption.  
Significantly, while an April 2005 VA outpatient treatment 
record purported to provide a diagnosis consistent with the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), the physician did not delve into the 
veteran's history or stressors or discuss relevant 
symptomatology as outlined by the DSM-IV as required by 
38 C.F.R. § 3.304(f), 4.125.  

Furthermore, based upon the information provided by the 
veteran, the RO requested verification of the stressors 
through the Department of the Army Center for Unit Records 
Research (CURR)(now the U.S. Army and Joint Services Records 
Research Center or JSRRC).  While the response did not verify 
the veteran's exact stressor, it did confirm that the company 
in which the veteran was assigned fired significant rounds 
during the veteran's time in Vietnam and that the Camp where 
the veteran was stationed was subjected to rocket attacks 
within the perimeter while the veteran was in Vietnam.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002)(finding that 
although the unit logs and records did not specifically 
identify the veteran as being present during the rocket 
attacks, the fact that he was stationed with a unit that was 
present while such attacks occurred suggested that he was in 
fact exposed to the attacks.).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran has a diagnosis of PTSD 
consistent with the DSM-IV and whether there is a medical 
nexus necessary to support a finding of service connection 
for the claimed condition. Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has a claim for entitlement to service connection 
for hearing loss pending.  The claim for hearing loss may 
affect the claim for entitlement to service connection for 
tinnitus.  Thus, adjudication of the claim for tinnitus will 
be held in abeyance pending further development and 
adjudication of the veteran's claim of entitlement to service 
connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any low back 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed low back disorder is related 
to any event or incident in service as 
reported by the veteran.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The veteran should be afforded an 
audiological examination to assess whether 
the veteran has hearing loss within the 
meaning of VA regulations and or tinnitus.  
Any and all indicated evaluations, 
including audiometric and speech 
recognition using the Maryland CNC should 
be performed.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and records of treatment 
for hearing loss and opine whether it is 
at least as likely as not (a 50 % 
probability or more) that the veteran has 
hearing loss and/or tinnitus that is 
related to his inservice acoustic trauma.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination. 

3.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether or not the veteran currently 
suffers from diagnosed psychiatric 
disabilities, including whether the 
veteran has a current disability of 
PTSD consistent with the criteria for a 
diagnosis under the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV);

b) Whether it is at least as likely as 
not (a 50% probability or more) that 
any psychiatric condition is related to 
any event or incident in service as 
reported by the veteran.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the RO/AMC should 
readjudicate the issues of entitlement to 
service connection for a low back injury, 
PTSD, hearing loss and/or tinnitus.  After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claim for 
entitlement to service connection for 
tinnitus.  If the benefit sought is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


